              Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


     KRYSTAL UNDERHILL,
          Plaintiff,

     v.                                                         No. 3:20cv654(MPS)

     YALE UNIVERSITY,
          Defendant


                              RULING ON MOTION TO DISMISS

          Krystal Underhill, proceeding pro se, brings this action against her former employer, Yale

University, alleging discrimination and retaliation in the termination of her employment in

violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq. and

the Connecticut Fair Employment Practices Act (“CFEPA”), Conn. Gen. Stat. §§ 46a-60 et seq.

Yale seeks dismissal of the complaint under Fed. R. Civ. P. 12 on the grounds that Ms. Underhill

failed to file her lawsuit in a timely manner and failed to exhaust her administrative remedies. ECF

No. 25. For the reasons set forth below, the motion to dismiss is GRANTED.

I.        LEGAL STANDARD

          To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6)1, a complaint must plead

“enough facts to state a claim to relief that is plausible on its face” and must give the defendant

“fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555, 570 (2007). A claim has "facial plausibility when the plaintiff pleads factual




          1
         A motion to dismiss for failure to comply with Title VII's 90-day time limit is treated as
a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure, as long as all the
facts necessary to resolution of the motion are set forth in the complaint or in documents attached
or integral to the complaint. Baker v. CT Transit, No. 3:18CV1534, 2020 WL 7129581, at *2 (D.
Conn. Dec. 4, 2020).
           Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 2 of 7




content that allows the court to draw a reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted).

Although the Court must accept the factual allegations as true and “draw all reasonable inferences

in favor of the non-moving party,” Vietnam Ass’n for Victims of Agent Orange v. Dow Chem. Co.,

517 F.3d 104, 115 (2d Cir. 2008), it must grant the moving party’s motion if “a complaint is based

solely on wholly conclusory allegations and provides no factual support for such claims . . . .”

Scott v. Monroe, 306 F. Supp. 2d 191, 198 (D. Conn. 2004). “Although courts must interpret a

pro se complaint liberally, the complaint will be dismissed unless it includes sufficient factual

allegations to meet the standard of facial plausibility.” Doyle v. Santiago, No. 3:19CV901, 2019

WL 5298147, at *1 (D. Conn. Oct. 18, 2019).

II.    DISCUSSION

       A.      Timeliness of Complaint

       Yale argues that Ms. Underhill's Title VII claims should be dismissed because she failed

to file suit within 90 days of receiving a right-to-sue letter from the Equal Employment

Opportunity Commission (“EEOC”).2 I agree.



       2
          Yale raised this argument in its initial motion to dismiss filed on September 18, 2020.
ECF No. 20. After Yale filed its motion, the Court issued an order that "[o]n or before October 9,
2020, Plaintiff shall either file a response to the motion or file an amended complaint pleading as
many facts as possible, consistent with Rule 11 of the Federal Rules of Civil Procedure, to address
the alleged defects discussed in Defendant's memorandum of law. The Court will not allow further
amendments after October 9, 2020. If Plaintiff chooses to amend and if Defendant then renews the
motion to dismiss, Defendant may incorporate by reference any prior briefing." ECF No. 22. On
October 8, 2020, the Plaintiff filed a Second Amended Complaint, ECF No. 24, having previously
filed a First Amended Complaint. ECF No. 14. On October 26, 2020, Yale again moved to
dismiss, wholly incorporating its arguments from its prior briefing and pointing out that despite
notice of Yale's arguments, Ms. Underhill had not amended her complaint in a way that addressed
the deficiencies Yale had identified. ECF No. 25. On November 16, 2020, Ms. Underhill
responded to the motion to dismiss by filing a Third Amended Complaint, ECF No. 26, which the
Court treats as the operative complaint. The only difference between the Second Amended
Complaint and the Third Amended Complaint is the addition of ¶¶ 74 and 75, which are not factual
                                                    2
          Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 3 of 7




        "In order to be timely, a claim under Title VII . . . must be filed within 90 days of the

claimant's receipt of a right-to-sue letter.” Sherlock v. Montefiore Med. Cent., 84 F.3d 522, 525

(2d Cir. 1996) (citing 42 U.S.C. § 2000C–5(f)(1)). "Federal courts have strictly enforced Title

VII's 90-day limitations period, including against pro se litigants." Bunting v. Kellogg's Corp.,

No. 3:17CV1445, 2019 WL 233812, at *3 (D. Conn. Jan. 16, 2019). "Normally it is assumed that

a mailed document is received three days after its mailing. . . . And normally it may be assumed,

in the absence of challenge, that a notice provided by a government agency has been mailed on the

date shown on the notice." Sherlock, 84 F.3d at 525-26 (citations omitted). See Johnson v. St.

Barnabas Nursing Home, 368 F. App'x 246, 248 (2d Cir. 2010) (“Absent sufficient evidence to

the contrary, it is presumed that a plaintiff received his or her right to sue letter three days after its

mailing.”) “If a claimant presents sworn testimony or other admissible evidence from which it

could reasonably be inferred either that the notice was mailed later than its typewritten date or that

it took longer than three days to reach her by mail, the initial presumption is not dispositive."

Sherlock, 84 F.3d at 526.

        The "Dismissal and Notice of Rights" letter from the EEOC, which Ms. Underhill has

attached to her complaint, is dated January 27, 2020. ECF No. 26 ¶ 71, Ex. M. Immediately below

the date appear the words "date mailed." Id. January 27, 2020 was a Monday. Applying the three-

day presumption, the letter would have been received Thursday, January 30, 2020. Ms. Underhill

therefore was required to file her Title VII claims in federal court on or before April 29, 2020. The




allegations and are not relevant to the arguments Yale raises. Yale objected to Ms. Underhill's
Third Amended Complaint because she had not sought leave of Court before filing the pleading
but argued that even if the Court were to consider it as the operative complaint, the Court should
still grant Yale's motion to dismiss. ECF No. 27. On March 1, 2021, Ms. Underhill filed an
"objection" to the pending motion to dismiss in which she asserted that her Title VII claim was
timely. ECF No. 28.
                                                        3
          Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 4 of 7




docket reflects, however, that Ms. Underhill's complaint was filed on May 14, 2020, ECF No. 1,

which was well over 90 days after she was presumed to have received the EEOC letter.

        Ms. Underhill alleges in her complaint that she received the EEOC letter "[t]he first week

of February [2020]." ECF No. 26 ¶ 71. But this "unsupported allegation" is "not sufficient to

rebut the applicable three-day presumption of receipt.” St. Barnabas Nursing Home, 368 F. App'x

at 248. In her complaint and objection, she alleges that she filed her lawsuit within the 90 day

limitation period, and cites "Exhibit N" as support. ECF No. 26 ¶ 73, ECF No. 28 -2 (stating that

Exhibit N is "proof" that she filed her lawsuit "within a timely manner"). Although the other

exhibits Ms. Underhill submitted with her complaint are identified by a cover page, there is no

cover page for Exhibit N. The three documents that appear after Exhibit M, which is the EEOC

notice, are: (1) a form dated December 16, 2019 indicating Ms. Underhill mailed documents to

Yale, ECF No. 26 at page 60; (2) an email dated December 16, 2019 from Ms. Underhill to CHRO,

ECF No. 26 at page 61; and (3) a letter dated December 16, 2019 from Ms. Underhill in response

to CHRO's finding of "no reasonable cause." ECF No. 26 at page 62. These documents are not

evidence that Ms. Underhill received the EEOC letter on a date other than January 30, 2020 and

do not support her claim that she timely filed her Title VII lawsuit. In any event, even if Ms.

Underhill had received the letter as late as February 7, 2020 (the last day of the first week of

February 2020), she still would not have met the statute of limitations period because she would

have had to file her lawsuit by May 7, 2020. The facts alleged by Ms. Underhill and the documents

attached to the complaint demonstrate that she did not timely file this action after receiving the

right-to-sue letter.

        Further, it does not appear that she has alleged any facts that could support a claim for

equitable tolling of the statute of limitations. “[E]quitable tolling is only appropriate in rare and



                                                     4
            Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 5 of 7




exceptional circumstances in which a party is prevented in some extraordinary way from

exercising his rights.” Zerilli-Edelglass v. New York City Transit Auth., 333 F.3d 74, 80 (2d Cir.

2003) (internal quotations and citations omitted). “When determining whether equitable tolling is

applicable, a district court must consider whether the person seeking application of the equitable

tolling doctrine (1) has acted with reasonable diligence during the time period she seeks to have

tolled, and (2) has proved that circumstances are so extraordinary that the doctrine should apply.”

Id. at 80-81 (internal quotations and citations omitted). Because Ms. Underhill did not timely file

this action and because she has not alleged facts to warrant equitable tolling, the Court will dismiss

Ms. Underhill's Title VII claims. Nonetheless, in light of her pro se status, the Court will permit

her an opportunity to file an amended complaint indicating how she complied with the 90 day

requirement or satisfied the equitable tolling doctrine. Shibeshi v. City of New York, 475 F. App'x

807, 808 (2d Cir. 2012) ("[D]istrict courts should generally not dismiss a pro se complaint without

granting the plaintiff leave to amend.") (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

2000)).

          B.     State Law Claims

          Having dismissed Ms. Underhill's federal claims, the Court declines to exercise

supplemental jurisdiction over the remaining state law claims.

          "[A] district court 'may decline to exercise supplemental jurisdiction' if it 'has dismissed all

claims over which it has original jurisdiction.'" TPTCC NY, Inc. v. Radiation Therapy Servs., Inc.,

453 F. App'x 105, 106 (2d Cir. 2011) (quoting 28 U.S.C. § 1367(c)(3)). See Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 (1988) (“[W]hen the federal-law claims have dropped out of

the lawsuit in its early stages and only state-law claims remains, the federal court should decline

the exercise of jurisdiction by dismissing the case without prejudice.”). "In deciding whether to



                                                         5
          Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 6 of 7




exercise supplemental jurisdiction, a federal court should consider and weigh 'the values of judicial

economy, convenience, fairness, and comity.'" TPTCC NY, Inc., 453 F. App'x at 106 (quoting

Carnegie–Mellon Univ., 484 U.S. at 350). “When the balance of these factors indicates that a case

properly belongs in state court, as when the federal-law claims have dropped out of the lawsuit in

its early stages and only state-law claims remain, the federal court should decline the exercise of

jurisdiction by dismissing the case without prejudice.” Id. (footnote omitted). "[I]n the usual case

in which all federal-law claims are eliminated before trial,” the balance of factors will weigh in

favor of declining to exercise supplemental jurisdiction. Id. That is the case here. Consideration

of judicial economy weighs in favor of declining jurisdiction because, among other things, the case

is in its infancy. Also, principles of comity suggest that Connecticut courts are more suited to

determine the adequacy of Ms. Underhill's CFEPA claims, which raise state law issues concerning

exhaustion. Accordingly, the Court declines to exercise supplemental jurisdiction and dismisses

Ms. Underhill's CFEPA claims without prejudice as a result. Ms. Underhill may, if she wishes,

pursue these claims in state court, except that she may replead them in this Court if she can plead

a plausible Title VII claim, as set forth above.

III.   CONCLUSION

       For the foregoing reasons, Yale's motion to dismiss, ECF No 25 is GRANTED without

prejudice as to her Title VII claims. Because her federal claims are dismissed, Ms. Underhill's

state law claims are dismissed without prejudice to being refiled in state court, as the Court declines

to exercise supplemental jurisdiction over those claims under 28 U.S.C. § 1367(c).

       If Ms. Underhill wishes to file an Amended Complaint to address the deficiencies identified

in this Ruling and Order, she must do so by October 13, 2021. Failure to timely file an Amended




                                                      6
          Case 3:20-cv-00654-MPS Document 30 Filed 09/13/21 Page 7 of 7




Complaint will result in the dismissal of her federal claims with prejudice, and the dismissal of her

state law claims, without prejudice to refiling in state court.

       IT IS SO ORDERED.




                                                                             /s/
                                                                  Michael P. Shea, U.S.D.J.
Dated: Hartford, Connecticut
       September 13, 2021




                                                      7
